          Case 4:01-cr-00225-JAJ Document 116 Filed 05/07/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                              No. 4:01-cr-00225-01-JAJ
 vs.
 DIRK ALAN THIERER,
                Defendant.                                       ORDER



         This matter comes before the court pursuant to communication from Wells Fargo
Bank enclosing five checks for interest associated with deposits related to this case for
accounts that were closed between 2004 and 2006. Wells Fargo indicated that funds in
these accounts may not have consistently earned the required minimum interest rate
established by the State of Iowa. Wells Fargo sent five checks payable to the U.S. District
Court.
         Upon the foregoing,
         IT IS ORDERED that the clerk of court shall deposit the five Wells Fargo checks
to the court’s registry. It shall then apply these funds to the restitution obligation in this
case.
         DATED this 7th of May, 2019.
